The employer and its insurance carrier have appealed from the award of compensation for total disability covering the period between February 22, 1940, and January 9, 1941. On April 9, 1934, claimant, while engaged in her regular duties attending a baby patient suffering from syphilis, stuck the point of a safety pin into her hand in the region of the base of the left *979index finger and as a result she contracted a syphilitic infection and later became mentally deranged necessitating her confinement in a State institution. On a former appeal an award in her favor was unanimously affirmed by this court (257 App. Div. 1087). The appellants are not in a position to raise the issue of causal relation between the mental condition suffered by claimant and the injuries which she sustained. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.